            Case 1:20-cv-00334-RA Document 8 Filed 05/05/20 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 CEDRIC BISHOP for himself and on behalf                              DATE FILED: 5-5-20
 of all other persons similarly situated,

                              Plaintiff,
                                                                         20-CV-334 (RA)
                         v.                                                  ORDER
 SYNDICATED BAR & THEATER LLC,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on January 14, 2020. On January 21, 2020, the Court ordered the

parties to meet and confer within 30 days of service of the summons and complaint, and to submit

a joint letter within 45 days of service. According to the affidavit of service filed on the docket,

Defendant was served on January 28, 2020. Having not received the parties’ joint letter by April

15, 2020, the Court ordered the parties to jointly file a letter, no later than April 22, 2020, updating

the Court as to the status of the case and addressing the issues in the January 21st Order. See Dkt.

7. To date, however, the parties have not do so. No later than May 11, 2020, the parties shall file

the joint letter. As Defendant has not yet appeared in this action, if Plaintiff fails to file the joint

status letter by May 11th, the Court may dismiss this action for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b).

         Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:      May 5, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
